Case 0:20-cv-61240-RAR Document 11 Entered on FLSD Docket 10/30/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-61240-RAR

  MICHAEL LIVEAL SCOTT,

         Plaintiff,

  v.

  NANCY PELOSI, et al.,

        Defendants.
  ________________________________/

                           ORDER DISMISSING PRO SE COMPLAINT

         THIS CAUSE comes before the Court upon sua sponte review of the record. Plaintiff

  filed a Complaint [ECF No. 1] on June 25, 2020. Plaintiff later filed an Amended Complaint [ECF

  No. 6] on August 13, 2020. The Court found that the Amended Complaint should be treated as a

  habeas corpus petition, and because the allegations in the Amended Complaint did not in any way

  resemble those in the initial Complaint, the Court directed the Clerk to open a new case under

  which the Amended Complaint would be the operative pleading. See Order Directing Clerk to

  Open New Case [ECF No. 9]. Accordingly, the original Complaint is the operative pleading in

  the instant case, and upon initial screening of that Complaint, the Court finds that it fails to state a

  claim upon which relief may be granted. Accordingly, Plaintiff’s Complaint is DISMISSED for

  the reasons set forth herein.

         A “district court has unquestionable authority to control its own docket and broad

  discretion in deciding how best to manage the cases before it . . . .” Guice v. Sec’y, Dep’t of Labor,

  754 F. App’x 789, 791 (11th Cir. 2018) (citing Smith v. Psychiatric Sols., Inc., 750 F.3d 1253,

  1262 (11th Cir. 2014)). Further, “[a] federal district court has the inherent power to dismiss a case
Case 0:20-cv-61240-RAR Document 11 Entered on FLSD Docket 10/30/2020 Page 2 of 3




  sua sponte under Rule 41(b).” Hanna v. Fla., 599 F. App’x 362, 363 (11th Cir. 2015) (citing

  Chambers v. NASCO, Inc., 501 U.S. 32, 48–49 (1991)). Similarly, pursuant to 28 U.S.C. section

  1915(e), courts are permitted to dismiss a suit “any time [] the court determines that . . . (B) the

  action or appeal (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

  granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” 28

  U.S.C. § 1915(e)(2).

         Although generally, pro se complaints are held to a less stringent pleading standard than

  pleadings drafted by lawyers, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th Cir. 2005), “liberal

  construction of pro se pleadings does not give a court license to serve as de facto counsel for a

  party, or to rewrite an otherwise deficient pleading in order to sustain an action.” Smitherman v.

  Decatur Plastics Prod. Inc., 735 F. App’x 692, 692 (11th Cir. 2018) (quoting Campbell v. Air

  Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014)) (internal quotations omitted).

         Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a “short and plain

  statement of the claim” showing that the pleader is entitled to relief. FED. R. CIV. P. 8(a)(2).

  Thereunder, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “To state a plausible claim for relief, the

  plaintiff[] must plead ‘factual content that allows the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

  1268 (11th Cir. 2009) (alteration added) (quoting Iqbal, 556 U.S. at 678).

         Even under the relaxed pleading standard afforded to pro se litigants, Plaintiff’s Complaint

  fails to meet the foregoing standards. The Complaint is difficult to follow, but it alleges that the

  Defendants, who are sitting members of the United States Congress, ordered Plaintiff’s defense

  lawyers to work in concert with local prosecutors to induce Plaintiff to enter into a plea agreement


                                              Page 2 of 3
Case 0:20-cv-61240-RAR Document 11 Entered on FLSD Docket 10/30/2020 Page 3 of 3




  to resolve criminal charges pending against him. See Compl. at 1. At other points, the Complaint

  asks the Court “to order Governor Desantis to send in the National Guard to free my family from

  terrorist [sic] who hold them hostage.” Id. at 2. The Court simply cannot discern the nature of

  Plaintiff’s claim against the Defendants from the allegations in the Complaint and thus Plaintiff’s

  Complaint must be dismissed.

          Moreover, “[a] federal court not only has the power but also the obligation at any time to

  inquire into jurisdiction whenever the possibility that jurisdiction does not exist arises.” Fitzgerald

  v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). Stated

  differently, it is the Court’s responsibility to “zealously insure that jurisdiction exists over a case.”

  Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). Here, Plaintiff’s Complaint contains

  no jurisdictional allegations whatsoever. As a result, the Court cannot assess whether a valid basis

  for jurisdiction exists. Accordingly, given this additional deficiency, the Court must also dismiss

  Plaintiff’s Complaint for lack of subject matter jurisdiction.

                                             CONCLUSION

          For the reasons stated herein, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

  Complaint [ECF No. 1] is DISMISSED. All pending motions are DENIED as moot. The Clerk

  is instructed to CLOSE this case.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of October, 2020.



                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 3 of 3
